DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently-pending claims in the present application are claims 1-16 and 18-21 of the Amendment and Response to Office Action filed on 30 November 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,447,665 B1 to Schoenharl et al. (hereinafter referred to as “Schoenharl”), in view of U.S. Pat. App. Pub. No. 2016/0110733 A1 to Ray et al. (“Ray”), further in view of Anonymous. “Smart Commerce Mobility Using Region Profiles.” IP.com Prior Art Database Technical Disclosure, IP.com Number: IPCOM00240347D: IP.com Electronic Publication Date: January 25, 2015. (hereinafter referred to as “Anonymous”), further in view of U.S. Pat. App. Pub. No. 2019/0012591 A1 to Limsopatham et al. (hereinafter referred to as “Limsopatham”), further in view of Lee, Yumi, Sang Hwa Song, and Taesu Cheong. "The value of supply chain coordination under moral hazard: A case study of the consumer product supply chain." PloS one 13.3 (2018): e0194043. (hereinafter referred to as “Lee”), and further in view of U.S. Pat. App. Pub. No. 2015/0046299 A1 to Yan (hereinafter referred to as “Yan”).
Regarding claim 1, Schoenharl teaches the following limitations:
“A method comprising: determining an impact of an event on item demand and a risk of losing item value.” Schoenharl teaches, in col. 7, ll. 4-6, “inventory may need to be replenished in order to avoid out-of-stock, the demand for the item may have increased (e.g., a seasonal product), etc.” Schoenharl teaches, in col. 7, ll. 49-53, “the breakeven holding time may be used in determining a healthy level of inventory. Generally speaking, a healthy level of inventory of an item 135 may correspond to the total expected demand for that item 135 through the breakeven holding time.” Schoenharl teaches, in col. 13, ll. 15-23, “an inventory removal function may be used to identify a fraction or a portion of the additional quantity of unhealthy items that should be disposed at a given time. For example, rather than identifying the quantity of unhealthy items that is likely to expire and then immediately causing the disposal of all those units, method 300 may 
“Computing a risk level for each of a plurality of items in a retailer inventory database at risk of losing market value.” Schoenharl teaches, in col. 9, ll. 43-49, “inventory management system 150 may be configured to analyze the inventory of a particular item 135, determine whether the inventory level is healthy or unhealthy in accordance with the model derived above, and initiate or suggest action, such as disposition, to be taken with respect to any unhealthy inventory.” Schoenharl teaches, in col. 10, ll. 6-10, “IH module 230 may utilize a set of rules or specifications (e.g., an Application Programming Interface (API)) to access and/or make use of the services and resources provided by disposition module 240, purchasing module 250, forecasting module 260, and/or inventory database 270.” The determining of the relative healthiness and unhealthiness of inventory items in Schoenharl reads on the claimed “computing a risk level for each of a plurality of items,” the use of the inventory database 270 in Schoenharl reads on the claimed “in a retailer inventory database,” and the existence of unhealthy inventory item in Schoenharl reads on the claimed “items” “at risk of losing market value.”
“Differentiating the plurality of items at risk of losing market value based on the corresponding risk levels.” See the cited passages from Schoenharl in the immediately preceding bullet point. The determining of relative healthiness and unhealthiness of various items in Schoenharl reads on the claimed “differentiating” “based on the corresponding risk levels,” wherein any unhealthy inventory items in Schoenharl read on the claimed “items at risk of losing market value.”
Ray teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Schoenharl:
“By analyzing” “conditions and” “events from social media websites, wherein the determination of the impact comprises performing sentiment analysis to quantify social media data into a valency and classifying the social media data based on the valency.” Ray teaches, in para. [0007], “The data receiving module may receive marketing data, point of sale data, social-media data, and miscellaneous data from one or more data sources. In one aspect, the marketing data, the point of sale data and the social-media data may be associated with the SKUs. The analysis module may analyze the social-media data to compute a social-media score. The social-media score may be computed based on a weighted average of sentiments present in the social-media data, buzz corresponding to the SKUs, and brand of the SKUs. In one aspect, the social-media score indicates demand of the SKUs.” Ray teaches, in para. [0019], “In one aspect, the social-media data is analyzed to compute a social-media score. It may be understood that the social-media data may be received from one or more servers corresponding to one or more social-media websites. Examples of the one or more social-media websites may include, but not limited to, Facebook®, Twitter®, and LinkedIn®. In one aspect, the social-media score indicates demand of the SKUs. The social-
Ray describes optimizing inventory management (see abstract), similar to the claimed invention and to Schoenharl. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the inputs for forecasting demand of Schoenharl, to include use of the social-media information and analyses 
Anonymous teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Schoenharl and Ray:
The claimed “conditions” include “traffic conditions,” and the claimed “events” include “weather events.” Anonymous teaches, on p. 2, “Weather Condition (Dynamic): The system uses existing weather prediction resources as input streams to adjust items and inventory on the mobile store;” “Weather applications provide a variety of data such as traffic conditions” “which can help a mobile store;” and “Social Media (Dynamic and Static): The system uses input from social media websites receive trending items in the region. In addition, based on a national calendar, information about national events may be used. For example, as a national independence day nears, the demand for patriotic items (e.g., flags) may increase.” The consideration of events involving weather conditions and traffic conditions on inventory in Anonymous reads on the claimed “determining an impact of an event on item demand and a risk of losing item value by analyzing traffic conditions and weather events.”
Anonymous describes a list of “business use cases” including “sellers want to manage inventory” (see pp. 1 and 2), similar to the claimed invention and to the combination of Schoenharl and Ray. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the demand forecasting aspects of Schoenharl and Ray, to include consideration of traffic and weather as in Anonymous, to help users generate optimized models targeting business applications and various use cases, as taught by Anonymous (see p. 1).

The claimed “traffic” and “weather” are “from social media websites.” Limsopatham teaches, in para. [0024], “The clustering engine 120 is configured to associate each social media item of the plurality of social media items with one of a plurality of topics. For example, as illustrated in FIG. 4, the clustering engine 120 may group different social media items as being related to the topics weather, foods, TV shows, traffic, and protest 405.” The recognition of social media items being related to weather and traffic in Limsopatham reads on the claimed “traffic conditions and weather events from social media websites.”
Limsopatham describes event detection for generating recommended actions (see abstract), similar to the claimed invention and the combination of Schoenharl, Ray, and Anonymous. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the considered weather condition data and traffic condition data of the combination of Schoenharl, Ray, and Anonymous, to include weather and traffic data from social media as taught by Limsopatham, because social media items provide additional details regarding events that are not capable of being provided by more conventional means, as taught by Limsopatham (see paras. [0002]-[0005]).
Lee teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Schoenharl, Ray, Anonymous, and Limsopatham:
“Communicating with a distribution system to learn an identity of candidate substitute items for one or more items identified in the retailer inventory database.” As noted above, the combination of Schoenharl, Ray, Anonymous, and Limsopatham already teaches aspects that read on the claimed “items identified in the retailer inventory database.” Schoenharl teaches, in col. 6, ll. 41-52, “the same unit of the same item 135 may be disposed of via disposition 
“Identifying one or more of the candidate substitute items to exchange for one of the plurality of items identified in the retailer inventory database based on one or more contextual factors.” As noted above, Schoenharl already discloses aspects that read on the claimed “items identified in the retailer inventory database.” Also, see the cited passages from Lee in the immediately preceding bullet point. The exchanging of old product X for new product Y necessitates identifying the products X and Y, which reads on the claimed “identifying” “candidate substitute items to exchange for” “the plurality of items identified in the retailer inventory database.” The new product vs. old product relationship in Lee reads on the claimed “based on” “contextual factors.”
“Facilitating an exchange of the item and at least one of the candidate substitute items.” Lee teaches, on p. 5/16, “To ease the burden on retailers due to the maintenance of large inventories, some suppliers enter into buyback contract schemes in which retailers can return unsold inventory to the supplier at any time, or exchange that inventory for other products.” Lee teaches, on p. 5/16, “Suppose a retailer carries an old product X, and that a new product Y is about to be introduced into the market. Under the buyback contract structure, the supplier's inventory of X will increase due to continuous returns and exchanges, but Y will be distributed to the market upon its release.” The contract schemes for exchanges in Lee read on the claimed “facilitating an exchange,” and the exchange of product X for product Y in Lee reads on the claimed “exchange of the item and at least one of the candidate substitute items.”

Yan teaches limitations below of claim 1 that do not appear to be explicitly taught by the combination of Schoenharl, Ray, Anonymous, Limsopatham, and Lee:
“The facilitating comprising highlighting the item in an image captured by and displayed on an electronic user device to indicate that the item is losing value or is at risk of losing value.” Schoenharl teaches, in col. 12, ll. 54-58, “IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of inventory and advising that a particular action (e.g., hold or dispose) be taken.” The reporting of items with unhealthy inventory status in Schoenharl reads on the claimed “facilitating comprising highlighting the item” “to indicate that the item is losing value or is at risk of losing value.” Yan teaches, in para. [0009], “a representation of a captured image sent by the mobile device is overlaid with the meta data, and the overlaid representation is returned to the mobile device to display to a user. Such representations of the meta data may provide an augmented reality view of the captured image.” Yan teaches, in para. [0057], “the response message can be in the form of an image of the space in question overlaid with text showing inventory level information 117. Various other forms of response messages will be apparent to one of skill in the art. Response formulating module 134 then transmits inventory level related information 117, 
“Wherein content and advisory text are superimposed on a live image of the item at risk of losing market value in a store.” Schoenharl teaches, in col. 5, ll. 57-60, “A sales channel may encompass any suitable method, technique or relationship for conducting a transaction with a typical customer of an enterprise, in response to an actual or expected customer order or request.” Schoenharl teaches, in col. 5, l. 65 to col. 6, l. 7, “a retail enterprise that generally sells merchandise to end consumers (e.g., as merchandise not generally intended for resale as new) may sell through an online, web-based channel that may include an online catalog or portal configured to display information about items 135, a web-based order entry system such as a virtual shopping cart or other system, a status tracking tool through which customers may track the status or progress of orders, a search engine, or any of a number of other features suitable for promoting the conduction of sales transactions.” Schoenharl teaches, in col. 12, ll. 54-58, “IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of inventory and advising that a particular action (e.g., hold or dispose) be taken.” Inventory items indicated as being unhealthy in Schoenharl read on the claimed “item at risk of losing market value.” The facility that operates as a retail enterprise in Schoenharl reads on the 
Yan describes inventory level assessment (see abstract), similar to the claimed invention and the combination of Schoenharl, Ray, Anonymous, Limsopatham, and Lee. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reporting of status of inventory items of the combination of Schoenharl, Ray, Anonymous, Limsopatham, and Lee, to be carried out using the augmented reality views of Yan, because “the ability of mobile devices to capture images and transmit them to remote computing environments provides an opportunity to improve techniques for assessing inventory levels” and “it would be advantageous to provide systems and methods for utilizing the networking and image capture capabilities of mobile devices to facilitate assessments of inventory,” as taught by Yan (see para. [0005]).
Regarding claim 2, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising exchanging the item and at least one of the candidate substitute items.” Lee teaches, on p. 5/16, “To ease the burden on retailers due to the maintenance of large inventories, some suppliers enter into buyback contract schemes in which retailers can return unsold inventory to the supplier at any time, or exchange that inventory for other products.” Lee teaches, on p. 5/16, “Suppose a retailer carries an old product X, and that a new 
Regarding claim 3, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, wherein the contextual factors are one or more of a demand forecast, a weather report, crowd density, a rate at which an inventory of the item is being sold, a time to an expiration of a buyback period, a sales forecast, a location, and an economic rate.” Schoenharl teaches, in col. 7, l. 66 to col. 8, l. 4, “For instance, referring to the previous example, if the demand or sales rate of particular item 135 is 2 units per week, then given the breakeven holding time of 5 weeks, a healthy inventory level for the particular item 135 may be 10 units. To the extent an enterprise may currently hold inventory units in excess of 10 units, the excess units may be deemed unhealthy.” Schoenharl teaches, in col. 12, ll. 61-67, “In other embodiments, IH module 230 may be configured to initiate the disposition process (e.g., by messaging disposition module 240) if unhealthy inventory exists, for example by contacting a vendor to arrange a return, directing that unhealthy inventory be picked and packaged for return, or other actions suitable to a given disposition channel.” The sales rate in Schoenharl reads on the claimed “contextual factors are” “a rate at which an inventory of the item is being sold.”

“The method of claim 1, further comprising learning a localized demand for a given item by mining data from a plurality of users.” Ray teaches, in para. [0007], “The data receiving module may receive marketing data, point of sale data, social-media data, and miscellaneous data from one or more data sources. In one aspect, the marketing data, the point of sale data and the social-media data may be associated with the SKUs. The analysis module may analyze the social-media data to compute a social-media score. The social-media score may be computed based on a weighted average of sentiments present in the social-media data, buzz corresponding to the SKUs, and brand of the SKUs. In one aspect, the social-media score indicates demand of the SKUs.” Ray teaches, in para. [0019], “In one aspect, the social-media data is analyzed to compute a social-media score. It may be understood that the social-media data may be received from one or more servers corresponding to one or more social-media websites. Examples of the one or more social-media websites may include, but not limited to, Facebook®, Twitter®, and LinkedIn®. In one aspect, the social-media score indicates demand of the SKUs. The social-media score may be computed based on a weighted average of sentiments present in the social-media data, buzz corresponding to the SKUs, and brand of the SKUs. The social-media scoring indicating demand of SKUs in Ray reads on the claimed “learning a localized demand for a given item.” The social-media scoring being obtained from social-media data of users of social-media websites in Ray reads on the claimed “by mining data from a plurality of users.” The rationales for combining the teachings of Ray with those of the other cited references, in the rejection of claim 1, also apply to this rejection of claim 4.

“The method of claim 1, further comprising determining an impact of an event on a risk for the item by analyzing one or more events from social media websites.” Ray teaches, in para. [0019], “In one aspect, the social-media data is analyzed to compute a social-media score. It may be understood that the social-media data may be received from one or more servers corresponding to one or more social-media websites. Examples of the one or more social-media websites may include, but not limited to, Facebook®, Twitter®, and LinkedIn®. In one aspect, the social-media score indicates demand of the SKUs. The social-media score may be computed based on a weighted average of sentiments present in the social-media data, buzz corresponding to the SKUs, and brand of the SKUs. The sentiments may be positive sentiment, negative Sentiment or neutral sentiment towards the brand. The buzz around the brand comprises number of posts, number of comments, number of tweets, number of videos associated with the brand watched either on social networking or televisions. Such information may facilitate to capture the effect of the social media on the sales of the SKUs.” The determining of social-media scores based on social-media activities or events, and relating that to demand and sales of SKUs, in Ray, reads on the claimed “determining an impact of an event on a risk for the item.” The computing of social-media scores based on expressed sentiments in social-media data (e.g., posts, comments, tweets, videos, etc.) about SKUs and brands, in Ray, reads on the claimed “by analyzing one or more events from social media websites.” The rationales for combining the teachings of Ray with those of the other cited references, in the rejection of claim 1, also apply to this rejection of claim 5.

“The method of claim 5, further comprising monitoring and evaluating social media for one or more posts related to one of the events.” Ray teaches, in para. [0019], “In one aspect, the social-media data is analyzed to compute a social-media score. It may be understood that the social-media data may be received from one or more servers corresponding to one or more social-media websites. Examples of the one or more social-media websites may include, but not limited to, Facebook®, Twitter®, and LinkedIn®. In one aspect, the social-media score indicates demand of the SKUs. The social-media score may be computed based on a weighted average of sentiments present in the social-media data, buzz corresponding to the SKUs, and brand of the SKUs. The sentiments may be positive sentiment, negative Sentiment or neutral sentiment towards the brand. The buzz around the brand comprises number of posts, number of comments, number of tweets, number of videos associated with the brand watched either on social networking or televisions. The rationales for combining the teachings of Ray with those of the other cited references, in the rejection of claim 1, also apply to this rejection of claim 6.
Regarding claim 7, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising triggering a buyback process based on an event that indicates business of retailers may be affected.” Lee teaches, on p. 5/16, “Suppose a retailer carries an old product X, and that a new product Y is about to be introduced into the market. Under the buyback contract structure, the supplier's inventory of X will increase due to continuous returns and exchanges, but Y will be distributed to the market upon its release.” Conditions that trigger 
Regarding claim 8, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, wherein the triggering is based on an existing stock of the item, a current sales volume of the item, and historic data regarding the item.” Schoenharl teaches, in col. 3, l. 67 to col. 4, l. 2, “Alternatively, storage costs may be allocated to items 135 based upon their value or sales volume as opposed to their size.” Schoenharl teaches, in col. 10, ll. 60-02, “For example, forecasting module 260 may employ quantitative methods and/or historical data to predict future demand for a given item.” Schoenharl teaches, in col. 11, ll. 4-10, “Inventory database 270 may also include information regarding the quantity of each item presently in stock, for example.” Taking action with respect to the inventory based on the items, their sales volumes, and historical data, in Schoenharl, reads on the claimed “triggering is based on an existing stock of the item, a current sales volume of the item, and historic data regarding the item.”
Regarding claim 10, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising obtaining one or more rules from a user, each rule defining a risk level for triggering an exchange process.” Schoenharl teaches, in col. 8, l. 63 to col. 9, l. 6, “the healthy inventory level H and breakeven time T.sub.be may be determined relative to another inventory 
Regarding claim 11, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising defining one or more rules based on historical data and the one or more contextual factors.” Schoenharl teaches, in col. 8, l. 63 to col. 9, l. 6, “In some embodiments, the healthy inventory level H and breakeven time T.sub.be may be determined relative to another inventory policy. For example, an enterprise may establish a target inventory level S of a particular item 135 that may be used for planning and managing inventory levels of that item 135. In some embodiments, S may be determined by an optimization process configured to determine an optimal level of inventory given various parameters, such as customer demand, supplier lead time, market dynamics, expected profit margins or other factors. In other embodiments, S may simply be 
Regarding claim 12, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising triggering an alert notification for a user, the alert notification recommending exercise of a buyback option and identifying one or more items in an inventory that qualify for an exchange provision.” Schoenharl teaches, in col. 12, ll. 54-58, “In an embodiment, IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of inventory and advising that a particular action (e.g., hold or dispose) be taken.” Schoenharl teaches, in col. 12, ll. 61-67, “In other embodiments, IH module 230 may be configured to initiate the disposition process (e.g., by messaging disposition module 240) if unhealthy inventory exists, for example by contacting a vendor to arrange a return, directing that unhealthy inventory be picked and packaged for return, or other actions suitable to a given disposition channel.” The generating of reports in Schoenharl reads on the claimed “triggering an alert notification for a user,” and the reporting of unhealthy inventory items to be picked and packaged for return in Schoenharl reads on the claimed “alert notification recommending exercise of a buyback 
Regarding claim 14, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising ordering one or more of the candidate substitute items based on one or more of an item’s expiry date, an item’s profit-worthiness, and a user defined priority.” Lee teaches, on p. 5/16, “Suppose a retailer carries an old product X, and that a new product Y is about to be introduced into the market. Under the buyback contract structure, the supplier's inventory of X will increase due to continuous returns and exchanges, but Y will be distributed to the market upon its release.” The exchange of products X for products Y in Lee reads on the claimed “ordering” “of the candidate substitute items,” and the preference for new over old products in Lee reads on the claimed “based on” “a user defined priority.” The rationales for combining the teachings of Lee with those of the other cited references, to reject claim 1, also apply to this rejection of claim 14.
Regarding claim 15, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising determining an identity and location of a distributor for exchanging the item at risk of losing market value and at least one of the one or more candidate substitute items.” As noted above, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches aspects that read on the claimed “exchanging,” “item at risk of losing 
Regarding claim 16, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising displaying a list of items at risk of losing market value, a list of the one or more candidate substitute items, or both.” Schoenharl teaches, in col. 12, ll. 54-58, “IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of inventory and advising that a particular action (e.g., hold or dispose) be taken. The report of unhealthy inventory items in Schoenharl reads on the claimed “displaying a list of items at risk of losing market value.”
Regarding claim 18, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising displaying a visual indication of a risk level associated with each item at risk of losing market value.” Schoenharl teaches, in col. 12, ll. 54-58, “IH module 230 may be configured to generate a report or indication notifying user 210 of the healthy or unhealthy status of 
Regarding claims 19 and 20, while each of the claims is of different scope relative to claim 1, each of the claims recites limitations similar to those recited by claim 1. As such, the rationales applied against claim 1, in finding claim 1 obvious under 35 USC 103 in view of the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan, also apply towards rejecting claims 19 and 20. Further, limitations recited claims 19 and 20 that are not recited by claim 1, such as the “apparatus,” “memory” and “processor” limitations of claim 19, and the “non-transitory computer readable medium” limitations of claim 20, are taught by the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan (see, e.g., claims 1, 10, and 16 of Schoenharl).
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenharl, in view of Ray, further in view Anonymous, further in view of Limsopatham, further in view of Lee, further in view of Yan, and further in view of Traykov, Meotdi, et al. "Using partial differential equations for pricing of goods and services." Scientific Annals of Economics and Business 63.2 (2016). (“Traykov”).
	Regarding claim 9, Traykov teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan:
“The method of claim 1, further comprising evaluating a buyback provision cost function, wherein the buyback provision cost function considers a current price of the item, a buyback duration, a prevailing government interest rate, and an inflation rate, wherein the buyback provision cost function is a variant of a partial V of a buyback contract is obtained by solving the variant of the partial differential equation, wherein the partial differential equation is:

    PNG
    media_image1.png
    51
    309
    media_image1.png
    Greyscale

subject to boundary conditions based on variables S and K,

    PNG
    media_image2.png
    24
    220
    media_image2.png
    Greyscale
,
where S is an initial selling price of an item, K is a buyback price, r is a prevailing interest rate, t is a time, T is an end of a buyback program, and σ is a measure of uncertainty.” Traykov teaches, on p. 292, a differential equation (1) nearly identical to the claimed “partial differential equation,” and Traykov also teaches, on p. 293, a boundary condition nearly identical to the claimed “boundary conditions.”
	Traykov teaches pricing of goods and services (see p. 291), similar to the claimed invention and to the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the calculations and determinations used to generate inventory health metrics in the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan, to include the differential equation and boundary conditions of Traykov, “to show the best possible prices for maximizing profits in some sectors of business,” as taught by Traykov (see p. 292).
	Regarding claim 21, the claim recites limitations similar to those recited by claims 2, 4-7, and 9. As such, the rationales applied against claims 2, 4-7, and 9, in finding claims 2, 4-7, and 9 obvious under 35 USC 103 in view of combinations of Schoenharl, Ray, Anonymous, Limsopatham, Lee, Yan, and Traykov, also apply towards rejecting claim 21. Claim 21 is, .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenharl, in view of Ray, further in view Anonymous, further in view of Limsopatham, further in view of Lee, further in view of Yan, and further in view of U.S. Pat. App. Pub. No. 2014/0081445 A1 to Villamar (“Villamar”).
	Regarding claim 13, the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan teaches the following limitations:
“The method of claim 1, further comprising sending an alert notification to a distributor, the alert notification comprising a recommendation to consider moving the item at risk of losing market value to a different location.” Schoenharl teaches, in col. 12, ll. 61-67, “IH module 230 may be configured to initiate the disposition process (e.g., by messaging disposition module 240) if unhealthy inventory exists, for example by contacting a vendor to arrange a return, directing that unhealthy inventory be picked and packaged for return, or other actions suitable to a given disposition channel.” The contacting of the vendor in Schoenharl reads on the claimed “sending an alert notification to a distributor,” and directing unhealthy inventory to be picked and packaged for return in Schoenharl reads on the claimed “recommendation to consider moving the item at risk of losing market value to a different location.”
	Villamar teaches limitations below of claim 13 that do not appear to be explicitly taught in their entirety by the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan:
“Dynamically triggering a sending of a request for a moving vehicle to facilitate the exchange of the items.” Villamar teaches, in para. [0025], “An automated delivery method may enable automated delivery of goods and products to a buyer (for example, retail shops, individual buyers, consumers, and so forth). 
	Villamar teaches, in para. [0025], delivery of goods and products to buyers, including retail shops and the like, similar to the claimed invention and to the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipping processes of the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan (see FIG. 1 of Schoenharl), to include the delivery processes and systems of Villamar, for purposes of minimizing fuel usage when transporting goods from a seller to a buyer, as taught by Villamar (see para. [0002]).

Response to Arguments
	On pp. 9-15 of the Amendment/Response, the applicant requests reconsideration and withdrawal of the 35 USC 103 rejection based on the combination of the cited Schoenharl, Anonymous, Limsopatham, Lee, and Yan references, and the applicant presents arguments in 
	On p. 10 of the Amendment/Response, the applicant argues that, in Anonymous, “trending items in the region, and adjusting items and inventory on a mobile store relates to ‘supply.’ Anonymous does not disclose or suggest that ‘an impact of an event on item demand’ is performed ‘by analyzing traffic conditions and weather events from social media websites.’” The examiner finds the argument unpersuasive. With respect to the “Social Media” attribute of Anonymous, Anonymous provides an example linking “trending items” to “demand” (see p. 2). With respect to the “Weather Condition” attribute of Anonymous, Anonymous describes increasing supply in anticipation of increased demand due to weather. Limsopatham supplements Anonymous by teaching that the attribute data can come from social media websites (see para. [0015] and [0024]). Using the above-outlined data as inputs in the demand forecasting processes of Schoenharl would further link the data to impacts on item demand.
	On p. 11 of the Amendment/Response, the applicant argues that “providing a variety of data such as traffic conditions and helping a mobile store are not equivalent to ‘determining an impact of an event on item demand’ and are not equivalent to ‘determining an impact of an event on item demand by analyzing traffic conditions and weather events from social media websites.’” The examiner finds the argument unpersuasive. Anonymous relates the exemplary attributes of weather and traffic conditions, social media, and others to region profiles, and relates the region profiles to a “prediction of customer demand” (see p. 1), “selling of products to particular regions where there may be a huge demand” (see p. 2), and to “provide information about future demand in regions” (see p. 2). Any attribute-related occurrence in Anonymous is, therefore, an event that impacts demand. Limsopatham supplements Anonymous by teaching that the attribute data can come from social media websites (see para. [0015] and [0024]). Using the above-outlined data as inputs in the demand forecasting processes of Schoenharl would further link the data to impacts on item demand.

	On p. 11 of the Amendment/Response, the applicant argues that “recognizing that a demand for an item may increase does not infer than an impact of an event on item demand and a risk of losing item value is determined ‘by analyzing traffic conditions and weather events from social media websites.’” The examiner finds the argument unpersuasive. In Anonymous, events that can impact demand are described, including, for example, flooding or social media website inputs about upcoming holidays (see p. 2). The adjustment of an inventory of items in response to the events is evidence of their impact on demand for the item. Additionally, the demand for an item is inextricably linked to a risk of the item losing value. That is, the higher the demand for the item, the less risk that the item will lose value, and the lower the demand for the item, the more risk that the item will lose value.
	On p. 11 of the Amendment/Response, the applicant argues that “consideration of conditions on inventory is not equivalent to consideration of conditions on demand.” The examiner finds the argument unpersuasive. While the two concepts may not be equivalent, they is sufficient relationship between the concepts to establish a prima facie case of obviousness. In Anonymous, inventory considerations are demand-based (see pp. 1 and 2), and thus, consideration of one also is consideration of the other.
	On p. 13 of the Amendment/Response, the applicant argues that “Schoenharl does not disclose or suggest that the target inventory level S (the alleged rule) is obtained from a user.” 
	On p. 13 of the Amendment/Response, the applicant argues that “it is unclear that Schoenharl considers the healthy inventory level and the target inventory level as different parameters. For sake of argument, assuming that the healthy inventory level and the target inventory level are different parameters, Applicant maintains that a relationship between these parameters is not equivalent to a definition of a ‘risk level.’ Schoenharl does not disclose or suggest that ‘obtaining one or more rules from a user, each rule defining a risk level for triggering an exchange process.’” The examiner finds the argument unpersuasive. Schoenharl teaches, in col. 9, ll. 18-20, “in some embodiments, a healthy inventory level may be determined relative to a target inventory level,” thus establishing that, at least in one instance, the two levels are different parameters. The two levels are indicative of risk, at least because they are intended to mitigate risk associated with addressing expected demand and/or being capable of maintaining desired service levels. (See Schoenharl, col. 9, ll. 6-14.)
	On p. 14 of the Amendment/Response, the applicant argues that “Schoenharl does not disclose or suggest that ‘dynamically triggering a sending of a request for a moving vehicle to facilitate the exchange of the items.’” While Schoenharl alone may not teach the “moving vehicle” limitation, it is at least suggested at the bottom of FIG. 1 and in col. 3, ll. 7-11. In any event, the cited Villamar reference remedies any deficiencies of Schoenharl with respect to the claimed “moving vehicle” limitations.
	On pp. 15-17 of the Amendment/Response, the applicant requests reconsideration and withdrawal of the 35 USC 103 rejection based on the combination of the cited Schoenharl, Anonymous, Limsopatham, Lee, Yan, and Traykov references, and the applicant presents 
	On p. 16 of the Amendment/Response, the applicant argues that “Traykov discusses that a price is defined as S(t) at a given point in time t. Anonymous does not, however, disclose or suggest that K is a buyback price, r is a prevailing interest rate, T is an end of a buyback program, and σ is a measure of uncertainty.’” The examiner finds the argument unpersuasive. Although Traykov does not appear to explicitly teach that the variables of the equations are the same as those claimed, the examiner contends that one of ordinary skill in the art, when applying the old and well known mathematical formula in Traykov into the system and process of the combination of Schoenharl, Ray, Anonymous, Limsopatham, Lee, and Yan, would use variables of the system/process of the combination that are analogous or similar to those of Traykov. By doing so, one of ordinary skill in the art would arrive at using the claimed variables. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2018/0357595 A1 to Rai et al. describes methods, software, and systems, including a method for data collection and correlation of information for a set of assets. (See abstract.) Rai teaches, in para. [0036], “The non-asset-specific signals 122 can include, for example, weather information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624